DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 9/23/2021 have been fully considered but they are not persuasive.
Applicant argues:
Lee is directed to a method for providing data broadcasting of a display device. As cited in the Office Action, Lee discusses update relevant information of the data broadcasting is obtained with reference to a specific field within a parsed AIT information, "application signaling descriptor." Continuously, it is determined whether the obtained update relevant information of the data broadcasting is the same as the update relevant information obtained within the data broadcasting signal of the conventional corresponding channel. As a result of the determination, if the two information are the same, it is recognized that the data broadcasting provided from the corresponding channel is the same as the previously provided data broadcasting, that is, the data broadcasting which is not updated. To the contrary, when the two information are different, it is recognized that the data broadcasting provided from the corresponding channel is different from the previously provided data broadcasting, that is, the data broadcasting which is updated.
Lee does not disclose that the update relevant information or the AIT includes usage permission range information. Accordingly, it is respectfully submitted that Claim 1 (and all associated dependent claims) patentably defines over Otsuki, Mitsuya, and Lee.

Examiner respectfully disagrees.  Applicant misconstrues examiner’s position.  Otsuki is previously cited in Para 0074, 0088, and 0061 as teaching that the AIT includes data that carries application information for specifying and controlling an application, controlling the application is in accordance with the policy level acquired from the AIT in the broadcast signal that is received.  Examiner interpreted that Otsuki’s features teach controlling a usage range of the broadcast resource during execution of the application by controlling the application in accordance with the policy level acquired. 
As applicant has pointed out above, Lee is directed toward a determination whether the obtained updated relevant information of the data broadcasting is the same as the update relevant information obtained within the data broadcasting signal of the conventional corresponding channel. Examiner maintains the interpretation that the combination teachings of Otsuki’s feature of controlling the application in accordance with the policy level acquired from the AIT and Lee’s feature of determining whether the information from the AIT has been updated would teach the applicant’s feature of controlling a usage range based on the second AIT when the second usage permission range is determined to be different from the first usage permission range. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 3-7, 9-13, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (WO2012105523, Otsuki et al. ("Otsuki" US 20130312059) will be used as translation), and further in view of Baba et al. (WO 2012157741, Mitsuya et al. ("Mitsuya" US 20140304732) will be used as translation), and Lee et al. (“Lee” US 8898704).

Regarding claim 1, Otsuki teaches an information processing system, comprising: 
a receiver configured to receive a broadcast; [Otsuki - Fig. 1: suggests a broadcast receiving unit (item 21)]
a communication interface configured to communicate via a communication network, and [Otsuki – Para 0067: teaches the communication unit 22 transmits and receives data by communication via a network, such as the Internet]
control circuitry configured to 
acquire an application via a communication network, the first application information table storing at least first usage permission information indicating a first usage permission range of a broadcast resource that is used by the application, [Otsuki – Para 0071: teaches applications that the receiving device 2 receives after shipping, via an arbitrary transmission path, such as broadcasting or communication.  Para 0074, 0088, 0061: discloses the AIT includes data that carries application information for specifying and controlling an application, controlling the 
control operation of the application based on the first application information table, [Otsuki - Para 0074: discloses the AIT includes data that carries additional application information for specifying and controlling an application]
the second application information table storing at least second usage permission information indicating a second usage permission range of the broadcast resource, and [Otsuki - Para 0088: discloses a policy level of a real-time event acquired from the AIT.  Para 0074: discloses the AIT includes data that carries additional application information for specifying and controlling an application]
control the usage range of the broadcast resource during execution of the application.  [Otsuki – Para 0128, 0068, Fig. 11: teaches The determining unit 233 determines whether or not each application is to be controlled, based on the policy level of the real-time event acquired by the policy level acquiring unit 231, and the security policy level of each application indicated by the application security policy acquired by the security policy acquiring unit 232]
Otsuki teaches an application information table storing usage permission information indicating usage permission range of a broadcast resource, but does not explicitly teach acquire a first application information table via a communication network;
acquire a second application information table via a broadcast network,
Otsuki teaches controlling a usage range of the broadcast resource during execution of the application, but does not explicitly teach control a usage range based on the second application information table when the second usage permission range is determined to be different from the first usage permission range.

However, Mitsuya teaches acquire a first application information table via a communication network; [Mitsuya - Para 0070, Fig. 3: discloses a communication AIT acquisition unit 16. Para 0077: discloses in a case in which the received data, from the communication unit, is determined to be an application, the second separation unit outputs the application to the application execution control unit]
acquire a second application information table via a broadcast network,
[Mitsuya - Fig. 1: suggests broadcasting station 1 communicating to receiver through antenna 2.  Para 0042: discloses broadcasting station broadcasting AIT. Para 0070, Fig. 3: discloses a broadcast-AIT acquisition unit 13.]
Otsuki and Mitsuya are analogous in the art because they are from the same field of receiving application information for content [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Otsuki’s AIT in view of Mitsuya to AIT acquisitions for the reasons of improving processing load by allowing a subordinate station to replace application management information.
Otsuki and Mitsuya teaches controlling a usage range of the broadcast resource during execution of the application, but does not explicitly teach control a usage range based on the second application information table when the second usage permission range is determined to be different from the first usage permission range.

However, Lee teaches control a usage range based on the second application information table when the second usage permission range [i.e. updated information] is determined to be different from the first usage permission range [i.e. existing information]. [Lee 8898704 – C11, L20 – C12, L10, Fig. 11: teaches a determination of whether AIT information exists in the data signal of the broadcasting signal (s103).  If AIT exists, parse the AIT and determine the kind of service of data (s104) and obtain information on whether data broadcasting is updated (s105).  S106 determines whether the updated data broadcasting is different from the existing information, and if yes, store the corresponding channel information, information on kind of service, and information on whether data broadcasting is updated (s108)]
Otsuki, Mitsuya, and Lee are analogous in the art because they are from the same field of broadcasting signal [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Otsuki and Mitsuya’s usage range controlling in view of Lee to updated AIT determination for the reasons of improving the accuracy of controlling the application according to the updated AIT.

Regarding claim 3, Otsuki, Mitsuya, and Lee teaches the information processing system according to claim 1, wherein the application is not provided by a broadcaster of the broadcast.  [Otsuki – Para 0071: teaches those applications may be applications written in the application storage unit 26 of the receiving device 2 at the time of shipping]

Regarding claim 4, Otsuki, Mitsuya, and Lee teaches the information processing system according to claim 1, wherein the control circuitry is configured to control the usage range of the broadcast resource based on the second application information table during the execution of the application.  [Otsuki – Para 0091: teaches the determining unit compares the priority acquired and the policy level acquired by the policy level acquiring unit, dependent upon the priority that is determined, the application control unit outputs to the application execution unit, wherein the application may be instructed to be terminated]

Regarding claim 5, Otsuki, Mitsuya, and Lee teaches the information processing system according to claim 1, wherein the control circuitry is configured to control the usage range of the broadcast resource based on the first application information table during the execution of the application.  [Otsuki – Para 0091: teaches the determining unit compares the priority acquired and the policy level acquired by the policy level acquiring unit, dependent upon the priority that is determined, the application control unit outputs to the application execution unit, wherein the application may be instructed to be terminated]

Regarding claim 6, Otsuki, Mitsuya, and Lee teaches the information processing system according to claim 1, wherein the control circuitry is configured to acquire the second application information table via the broadcast network after the application is activated.  [Mitsuya - Para 0084: discloses if a new 

Regarding Method claims 7 and 9-12, claim(s) 7 and 9-12 recite(s) limitations that is/are similar in scope to the limitations recited in System claims 1 and 3-6. 
Therefore, claim(s) 7 and 9-12 is/are subject to rejections under the same rationale as applied hereinabove for claim 1 and 3-6.

Regarding Computer Readable Medium claim 13 and 15-18, claim(s) 13 and 15-18 recite(s) limitations that is/are similar in scope to the limitations recited in System claims 1 and 3-6. 
Therefore, claim(s) 13 and 15-18 is/are subject to rejections under the same rationale as applied hereinabove for claims 1 and 3-6.
[Examiner notes: Otsuki – Para 0235: teaches a computer-readable recording medium stores, in program format, operational steps to be performed] 

Regarding claim 19, Otsuki, Mitsuya, and Lee teaches the information processing system according to claim 1, wherein the control circuitry is configured to:
determine whether the second usage permission range indicated by the second usage permission information in the second application information table is different from the first usage permission range indicated by the first usage permission information in the first application information table. [Lee 8898704 – C11, L20 – C12, L10, Fig. 11: teaches a determination of whether AIT information exists in the data signal of the broadcasting signal (s103).  If AIT exists, parse the AIT and determine the kind of service of data (s104) and obtain information on whether data broadcasting is updated (s105).  S106 determines whether the updated data broadcasting is different from the existing information, and if yes, store the corresponding channel information, information on kind of service, and information on whether data broadcasting is updated (s108)]

Claims 2, 8, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otsuki, Mitsuya, and Lee as applied to claim 1 above, and further in view of Fujii et al. (WO 2012161125, Yamamura et al. (“Yamamura” US 20140344846) will be used as translation).

Regarding claim 2, Otsuki, Mitsuya, and Lee do not explicitly teach claim 2.  However, Yamamura teaches the information processing system according to claim 1, wherein the second application information table includes a permission bitmap.  [Yamamura - Para 0123, 418: discloses in the AIT, there are a binary representation for transmission in a table of service information (SI) and a text representation ( AIT file) according to an extensible markup language (XML) format, wherein the service information is used for policy level matching determination] 


Regarding Method claim 8 and Computer Readable Medium claim 14, claim(s) 8 and 14 recite(s) limitations that is/are similar in scope to the limitations recited in claim 2. 
Therefore, claim(s) 8 and 14 is/are subject to rejections under the same rationale as applied hereinabove for claim 2.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYCEE IMPERIAL whose telephone number is (571)270-0604. The examiner can normally be reached 8-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571.272.4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAYCEE IMPERIAL/Examiner, Art Unit 2426                                                                                                                                                                                                        /MUSHFIKH I ALAM/Primary Examiner, Art Unit 2426